Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to invention non-elected without traverse.  Accordingly, claims 1-4 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Edward Callaghan on 08/05/2022.
	The application has been amended as follows:
Claims 1-4 have been cancelled.
Claim 5 is amended to:
	Claim 5:	A method for positioning a bending tool by means of an electromagnet, the method comprising the steps of: 
	providing the bending tool comprising a tool holder, the electromagnet and a magnet holder of a magnetizable material coupled to the electromagnet, wherein the bending tool is held on a retaining-carriage guide,
	displacing the bending tool, including the tool holder, the electromagnet and the magnet holder along the retaining-carriage guide via a retaining carriage, and thereby displacing the electromagnet along a magnetic guide extending along the retaining- carriage guide, 
	energizing the electromagnet with a nominal voltage for generation of a nominal force as magnetic force,
	increasing or decreasing the nominal force by a pulse width modulation or by a change of a voltage or by a change of the current capacity in time spans for generation of the necessary magnetic force, depending on: 
	- the tool weight and/or
	- the inertial forces acting on the bending tool and/or
	- the friction acting in the retaining-carriage guide and/or
	- the orientation of the magnetic force relative to the movement direction and/or
	- the size of a respective of the electromagnet and the magnet holder and/or
	- an extension of the magnetic field into regions having further magnetizable workpieces.

Allowable Subject Matter
Claims 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See Allowable Subject Matter section in the Non-Final Action filed 05/02/2022 for reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753